DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are presented for examination.
This Office action is Non-Final.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 02/19/2020, 11/10/2020, 03/23/2021 and 07/28/2021 have been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1 and 19 recites a system and independent claim 12 recites a method. Therefore, Step 1 is satisfied for claims 1-21. Step 2A Prong One: The independent claims recites a regular expression (RegEx) engine configured to detect patterns within a stream of data units. And a controller configured to receive a request to perform an analytical operation on data, the analytical operation specifying a query having at least one query predicate, wherein, in response to the request, the controller configures the RegEx engine to operate according to one or more deterministic finite automata (DFAs) or non-
In other words, the independent claims relate to evaluating a query predicate according to one or more deterministic finite automata (DFAs) or non-deterministic finite automata (NFAs). These are observations or evaluation and the acts can be practically performed in the human mind, similar to the mental thought processes that occurs when matching a pattern. Additionally, the above can also be performed by pen and paper, i.e., given a pattern write/draw a DFA or NFA that would be used to match/satify such patterns when encountered at a later time.  Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. The recitation of a data processing unit (DPU) comprising an integrated circuit in the claims (e.g., claims 8-10 and 19-20) does not negate the mental nature of these limitations because the claim here merely uses the DPU as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the limitations recite concepts that fall into the “mental process” grouping of abstract ideas.
As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single abstract idea for purposes of further eligibility. See MPEP 2106.04 and 2106.05(II). Thus, for purposes of further discussion, this example considers limitations of comparing deletion temporal information to a temporal information of a data protection operation as a single abstract idea.
Step 2A Prong Two: This judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea, the claim recites the additional elements of a a data processing unit (DPU) comprising an integrated circuit are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  There is no indication in the Specification that the operations recited in claims 1, 12 and 19 invoke any assertedly inventive programming, requiring any specialized computer hardware or other inventive computer components. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes that the steps used to perform (e.g., the mental inspection and evaluation of patterns (i.e., data)), using the computer components as a tool. While this type of automation minimizes or eliminate the need for FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the data processing unit (DPU) comprising an integrated circuit are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 
Claims 1-7 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a system without reciting hardware-specific structure, accordingly, one of ordinary skill in the art can construe each of the limitations to be software, per se, the claims are not directed to a process, machine, manufacture, or composition of matter within the meaning of 35 U.S.C. 101; as such the claimed invention is directed to non-statutory subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “…perform an analytical operation on data …” see 2nd limitation.  It is unclear if this data is different from the stream of data units recited in the 1st limitation.  Accordingly, the claim appears indefinite.
Claims 2-11 would be rejected for the same reasoning since they depend from claim 1.
Claim 10 recites the limitation, "…the DPU" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  The element “the DPU” was not previously mentioned in claim 1, the Examiner believes the claim should have recited “a DPU” in both lines 1 and 2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Goyal et al. (US 2015/0293846 A1) hereinafter “Goyal”.
With respect to claims 1, 12 and 19, the Goyal reference teaches systems and method [see ¶0063, disclosing content aware application processing may use either a DFA or an NFA to recognize patterns in content of received packets], comprising:
see ¶0096, disclosing the method may store the unified DFA and the at least one NFA generated in the at least one memory (360)];
a data processing unit (DPU) comprising an integrated circuit having programmable processor cores [see ¶0070, disclosing a run time processor, co-processor, or a combination thereof, may be implemented in hardware and may be configured to implement a compiler and a walker] and a regular expression (RegEx) engine [see ¶0062, disclosing the network services processor 100 may perform pattern searching, regular expression processing, content validation, transformation, and security accelerate packet processing. The regular expression processing and the pattern searching may be used to perform string matching for AV and IDS applications and other applications that may require string matching];
a control node configured to generate a data flow graph for configuring the DPUs to execute an analytical operation to be performed on the data, the analytical operation specifying a query having at least one query predicate [see Fig. 3B and ¶0096, disclosing the method may begin (352) and select a subpattern from each pattern in a set of one or more regular expression patterns based on at least one heuristic (354)]; and
a controller configured to receive the data flow graph and, in response, configure the DPU to input the data as one or more data streams, and configure the RegEx engine to operate according to one or more deterministic finite automata (DFAs) or non-deterministic finite automata (NFAs) to evaluate the query predicate against the data by applying one or more regular expressions to the one or more data streams [see Fig. 3B and ¶0096, disclosing the method may begin (352) and select a subpattern from each pattern in a set of one or more regular expression patterns based on at least one heuristic (354); The method may generate a unified deterministic finite automaton (DFA) using the subpatterns selected from all patterns in the set (356); The method may generate at least one non-deterministic finite automaton (NFA) for at least one pattern in the set, a portion of the at least one pattern used for generating the at least one NFA, and at least one walk direction for run time processing of the at least one NFA, being determined based on whether a length of the subpattern selected is fixed or variable and a location of the subpattern selected within the at least one pattern (358); The method may store the unified DFA and the at least one NFA generated in the at least one memory (360); The method thereafter ends (362)].
With respect to claims 2 and 13, the Goyal reference teaches the system and method of claims 1 and 12, as referenced above.  Goyal further teaches wherein configuring the RegEx engine comprises generating at least one DFA graph for implementing the query predicate and programming the RegEx engine to operate according to the DFA graph [see Fig. 3B and ¶0096, disclosing the method may begin (352) and select a subpattern from each pattern in a set of one or more regular expression patterns based on at least one heuristic (354); The method may generate a unified deterministic finite automaton (DFA) using the subpatterns selected from all patterns in the set (356)].
With respect to claim 3, the Goyal reference teaches the system of claim 1, as referenced above.  Goyal further teaches wherein, in response to the request, the controller generates at least one NFA graph for implementing the query predicate and programs the RegEx engine to operate according to the DFA graph [see ¶0135, disclosing per-rule (i.e., per-pattern) NFAs that may be identified by the DFA processing, embodiments disclosed herein further optimize match performance; also, see ¶0183, disclosing  the walker 320 may be configured to walk the respective set of nodes of the per-pattern NFA 314 based on a partial match of the respective regular expression pattern in the input stream as determined by the walker 320 during a walk of the unified DFA 312].
With respect to claims 4 and 14, the Goyal reference teaches the system and method of claims 1 and 12, as referenced above.  Goyal further teaches wherein configuring the RegEx engine comprises generating at least one NFA graph for implementing the query predicate and programming the RegEx engine to operate according to the NFA graph [see Fig. 3B and ¶0096, disclosing the method may begin (352) and select a subpattern from each pattern in a set of one or more regular expression patterns based on at least one heuristic (354)…The method may generate at least one non-deterministic finite automaton (NFA) for at least one pattern in the set, a portion of the at least one pattern used for generating the at least one NFA, and at least one walk direction for run time processing of the at least one NFA, being determined based on whether a length of the subpattern selected is fixed or variable and a location of the subpattern selected within the at least one pattern (358)].
With respect to claims 5 and 15, the Goyal reference teaches the system and method of claims 1 and 12, as referenced above.  Goyal further teaches wherein configuring the RegEx engine comprises generating a set of NFA instructions for implementing the query predicate according to one or more NFAs, and programming the RegEx engine to operate according to the NFA instructions [see Fig. 3B and ¶0096, disclosing the method may begin (352) and select a subpattern from each pattern in a set of one or more regular expression patterns based on at least one heuristic (354); The method may generate a unified deterministic finite automaton (DFA) using the subpatterns selected from all patterns in the set (356); The method may generate at least one non-deterministic finite automaton (NFA) for at least one pattern in the set, a portion of the at least one pattern used for generating the at least one NFA, and at least one walk direction for run time processing of the at least one NFA, being determined based on whether a length of the subpattern selected is fixed or variable and a location of the subpattern selected within the at least one pattern (358); The method may store the unified DFA and the at least one NFA generated in the at least one memory (360); The method thereafter ends (362)].
With respect to claims 6 and 16, the Goyal reference teaches the system and method of claims 5 and 15, as referenced above.  Goyal further teaches wherein the NFA instructions comprise at least one FORK instruction that cause the RegEx engine to create multiple paths of execution by pushing at least one of the instructions on an instruction stack for subsequent execution [see ¶0106, disclosing the HNA 108 may walk a node that presents multiple processing path options, such as a fork represented in the graph].
With respect to claims 7 and 17, the Goyal reference teaches the system and method of claims 5 and 15, as referenced above.  Goyal further teaches wherein the set of NFA instructions comprises at least one FINAL instruction that causes the RegEx engine to report a match condition for the one or more regular expressions [see ¶0110, disclosing the match results may include a node address associated with a node at which the final match of the pattern was determined. The node at which the final match of the pattern was determined may be referred to herein as a marked node. The node address, or other identifier of a final match location in the graph 457, identifier of the matching pattern, length of the matching pattern, or any other suitable match results or a combination thereof, may be included in the match results].
With respect to claim 8, the Goyal reference teaches the system of claim 1, as referenced above.  Goyal further teaches a data processing unit (DPU) comprising an integrated circuit having programmable processor cores, and wherein the RegEx engine comprises a hardware-based RegEx engine of the DPU [see ¶0070, disclosing a run time processor, co-processor, or a combination thereof, may be implemented in hardware and may be configured to implement a compiler and a walker; and see ¶0062, disclosing the network services processor 100 may perform pattern searching, regular expression processing, content validation, transformation, and security accelerate packet processing. The regular expression processing and the pattern searching may be used to perform string matching for AV and IDS applications and other applications that may require string matching].
With respect to claims 9, 18 and 20, the Goyal reference teaches the systems and method of claims 8, 12 and 19, as referenced above.  Goyal further teaches wherein receiving a request comprises receiving a data flow graph having one or more graph nodes connected by one or more directional arcs, each arc representing a stream of data units, and each of the graph nodes represents a set of data stream processing operations to be performed to process the data streams to apply the analytical operation [see ¶0066, disclosing the input to the DFA or NFA state machine typically includes segments, such as a string of (8-bit) bytes, that is, the alphabet may be a single byte (one character or symbol), from an input stream (i.e., received packets). Each segment (e.g., byte) in the input stream may result in a transition from one state to another state. The states and the transition functions of the DFA or NFA state machine may be represented by a graph of nodes. Each node in the graph may represent a state and arcs (also referred to herein as transitions or transition arcs) in the graph may represent state transitions. A current state of the state machine may be represented by a node identifier that selects a particular node in the graph], the method further comprising:
parsing the data flow graph to identify at least one FILTER node representing a pattern matching operation [see ¶0072, disclosing the walker may perform run time processing, i.e. actions for identifying an existence of a pattern in an input stream, or matching the pattern to content in the input stream; Content may be a payload portion of an Internet Protocol (IP) datagram, or any other suitable payload in an input stream. Run time processing of DFA or NFA graphs may be referred to as walking the DFA or NFA graphs, with the payload, to determine a pattern match]; and
in response to identifying the at least one FILTER node, configuring the RegEx engine to input the one or more data streams and apply the one or more regular expressions to the one or more data streams according to the DFAs or NFAs [see ¶0024, disclosing one subpattern selected from each pattern in a set of regular expression patterns, with segments from the input stream; Walking the respective set of nodes of the given per-pattern NFA may be based on a partial match of the respective regular expression pattern in the input stream determined via the DFA node walking
With respect to claim 10, the Goyal reference teaches the system of claim 1, as referenced above.  Goyal further teaches wherein the controller comprises software executing on the DPU or a compute node associated with the DPU [see claim 51, disclosing a non-transitory computer-readable medium having stored thereon a sequence of instructions which, when loaded and executed by a processor operatively coupled to a plurality of memories, causes the processor to perform the steps].
With respect to claim 11, the Goyal reference teaches the system of claim 1, as referenced above.  Goyal further teaches wherein the RegEx engine is implemented in software [see claim 51, disclosing a non-transitory computer-readable medium having stored thereon a sequence of instructions which, when loaded and executed by a processor operatively coupled to a plurality of memories, causes the processor to perform the steps].
With respect to claim 21, the Goyal reference teaches the system of claim 19, as referenced above.  Goyal further teaches wherein the control node comprises one of a computing device, a server, a virtual machine, a container or a network appliance [see Fig. 1, depicting network appliances and computing device]; and wherein the controller comprises software executing on the DPU or a compute node associated with the DPU [see claim 51, disclosing a non-transitory computer-readable medium having stored thereon a sequence of instructions which, when loaded and executed by a processor operatively coupled to a plurality of memories, causes the processor to perform the steps].


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brown et al. discloses data-graph information retrieval using automata.
Conclusions/Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563. The examiner can normally be reached M-F: 9 a.m. to 6 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/JORGE A CASANOVA/Primary Examiner, Art Unit 2165